DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 20 and 30.
Amended: 20 and 30.
Cancelled: 1-19, 21 and 31.
Pending: 20, 22-30 and 32-39. 
Response to Arguments
Applicant’s arguments, see page(s) 8-13, filed 01/19/2022, with respect to claim(s) 20, 22-30 and 32-39 have been fully considered and are persuasive.  The rejection of claim(s) 20, 22-30 and 32-39 has been withdrawn.
Allowable Subject Matter
Claim(s) 20, 22-30 and 32-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are KIFUNE (US 20170011795 A1).
KIFUNE discloses a semiconductor memory device includes a memory cell configured to hold 4-bit data according to a threshold. A first bit of the 4-bit data is established by reading operations using a first to a third read levels. A second bit different from the first bit is established by reading operations using a fourth to a seventh read levels. A third bit different from the first and second bits is established by reading operations using an eighth to an eleventh read levels. A fourth bit different from the first to third bits is established by reading operations using a twelfth to a fifteenth read levels. 

Re: Independent Claim 20 (and dependent claim(s) 22-29), there is no teaching or suggestion in the prior art of record to provide:
the first to 31st voltages are respectively different voltages, a lowest voltage and a highest voltage among the first to 31st voltages are used to establish different bit data of the 5-bit data, the first voltage is the lowest voltage among the first to 31st voltages, the 31st voltage is the highest voltage among the first to 31st voltages, the seventh voltage is a second lowest voltage among the first to 31st voltages, the 25th voltage is a second highest voltage among the first to 31st voltages, 2Application No. 17/143,530 Reply to Office Action of October 21, 2021 the eighteenth voltage a third highest voltage among the first to 31st voltages, the sixth voltage is highest among the first to sixth voltages, the twelfth voltage is highest among the seventh to twelfth voltages, the eighteenth voltage is highest among the thirteenth to eighteenth voltages, the 25th voltage is highest among the nineteenth to 25th voltages, the 31st voltage is highest among the 26th to 31st voltages, [[and]] the sixth voltage is lowest among the sixth voltage, the twelfth voltage, the eighteenth voltage, the 25th voltage, and the 31st voltage, the seventh voltage is lowest among the seventh to twelfth voltages, the thirteenth voltage is lowest among the thirteenth to eighteenth voltages, the nineteenth voltage is lowest among the nineteenth to 25th voltages, the 26th voltage is lowest among the 26th to 31st voltages, and the 26th voltage is highest among the first voltage, the seventh voltage, the thirteenth voltage, the nineteenth voltage, and the 26th voltage.

Re: Independent Claim 30 (and dependent claim(s) 32-39), there is no teaching or suggestion in the prior art of record to provide:
the first to 31st voltages are respectively different voltages, a lowest voltage and a highest voltage among the first to 31st voltages are used to establish different bit data of the 5-bit data the first voltage is the lowest voltage among the first to 31st voltages the 31st voltage is the highest voltage among the first to 31st voltages the 26th voltage is a second highest voltage among the first to 31st voltages. the fifth voltage is highest among the first to fifth voltages, the twelfth voltage is highest among the sixth to twelfth voltages, the nineteenth voltage is highest among the thirteenth to nineteenth voltages, the 26th voltage is highest among the twentieth to 26th voltages, the 31st voltage is highest among the 27th to 31st voltages, [[and]] the fifth voltage is lowest among the fifth voltage, the twelfth voltage, the nineteenth voltage, the 26th voltage, and the 31st voltages 5Application No. 17/143,530 Reply to Office Action of October 21, 2021 the six voltage is lowest among the sixth to twelfth voltages, the thirteenth voltage is lowest among the thirteenth to nineteenth voltages, the twentieth voltage is lowest among the twentieth to 26th voltages, the 27th voltages is lowest among the 27th to 31st voltages, and the 27th voltages is highest among the first voltage, the sixth voltage, the thirteenth voltage, the twentieth voltage, and the 27th voltage.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov